DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what “optionally” entails as recited in Claims 13 and 16 rendering the claims vague and indefinite.
It is unclear what “preferably” entails as recited in Claim 19 rendering the claim vague and indefinite.
Regarding claim 25, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 13, 16, 19-22, 24, 25, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Parisi et al. (U.S. 8,522,410 B2) [410].
Regarding Claim 1, Reference [410] discloses a buckle (110, 112) having a body and a pair of hook arms (172, 174) which extend from the body with the free ends of the hook arms facing each other across a gap, and a retainer  (knot of 180, 120) that in use is secured to a part of the article, the retainer comprising an elongate ridge, the ridge having a first width that is less than the width of the gap between the hook arms, the retainer further comprising a transition portion that connects the ridge to a stopper (176) which is orthogonal to the ridge, the width of the stopper in the direction orthogonal to the ridge being greater than the width of the gap between the hook arms (when arms are flexed in similar to Fig. 3), whereby in use the crest of the ridge may pass into the gap between the hook arms during an initial stage of fastening of the fastening system, the transition portion functioning as a guide during a subsequent stage of fastening to guide the buckle to a position where the hook arms and the body encompass the stopper so as to limit further movement of the buckle in a direction away from the ridge.
Regarding Claim 2, Reference [410] discloses wherein the stopper comprises a complete or a partial loop of material at one end of the retainer, which is curved around an axis that is orthogonal to the ridge, the loop defining a space that is accessible from both sides for the hook arms to project into when the fastening is in the closed position.
Regarding Claim 3, Reference [410] discloses wherein the retainer comprises a strap which is curved to form a loop defining the stopper.
Claim 4, Reference [410] discloses wherein the width of the strap forming the stopper is wider than the gap between the hook arms of the buckle at least over a length of the stopper furthest from the ridge.
Regarding Claim 5, Reference [410] discloses wherein the retainer further includes a length of strap that extends away from an uppermost surface of the complete or partial loop to form the transition portion.
Regarding Claim 6, Reference [410] discloses wherein one continuous length of strap forms the stopper, transition portion, and ridge.
Regarding Claim 7, Reference [410] discloses wherein the strap in the transition portion transitions from an unfolded state to a fully folded state along its length from the loop to the ridge using a valley fold, the underside of which guides the hook arms of the buckle onto and off the ridge as the buckle moves from and to the closed position.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 8, Reference [410] discloses wherein the valley transitions along the length of the transition portion from a maximum depth where it joins the ridge down to nil where the transition portion joins the loop.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim 9, Reference [410] discloses wherein the underside of the valley formed by the fold provides the guiding function that helps direct the hook arms of the buckle into the loop formed by the stopper.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 10, Reference [410] discloses wherein the ridge portion of the retainer is formed from a portion of strap that extends away from the transition portiom. wherein the strap in the transition portion transitions from an unfolded state to a fully folded state along its length from the loop to the ridge using a valley fold, and wherein the portion of strap is a continuation of the strap that forms the ridge portion, the strap retaining the valley fold of the transition portion so that the strap forms two halves that overlap and are in contact along the length of the ridge with the fold at the bottom of the ridge.
The claim recitations are interpreted as intended use.  The Examiner notes that 120 can be folded/twisted along with 180.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 12, Reference [410] discloses wherein the ridge is stiffened to allow easy initial engagement with the hooks of the buckle.
Regarding Claim 13, Reference [410] discloses wherein the retainer comprises any one of a variety of flexible or semi-rigid or rigid materials, and wherein optionally the retainer comprises a length of woven polyester webbing, or the retainer comprises a rigid or semi-rigid component that has the required shape of the stopper, transition portion, and the ridge.
Claim 16, Reference [410] discloses wherein the buckle includes at least two bars which form at least two apertures through which webbing/straps/tape/sling can be run while the bars act as tension locks, wherein optionally the buckle comprises a large planar surface which forms a buckle release tab, enabling the tension acting on the webbing running through the apertures between bars to be reduced, or allowing the user to grasp the buckle between thumb and forefinger and disengage it from the retainer, or the hook arms are provided at one end of the main body of the buckle and the bars forming the slots at the other end of the main body.
Regarding Claim 19, Reference [410] discloses wherein the buckle is composed of plastic, metal, or a combination thereof, more preferably aluminium alloy or polyoxymethylene.
Regarding Claim 20, Reference [410] discloses comprising the following steps performed in the order listed to close the fastening system and in reverse order to release the fastening system: (a) aligning the hook arms of the buckle with the ridge of the retainer and moving the buckle into a position where the ridge is located in the gap between the hook arms; and (b) moving the buckle axially along the ridge towards the stopper across the transition portion allowing the transition portion to guide the hook arms until further movement is prevented by the hook arms engaging the stopper.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.
Regarding Claim 21, Reference [410] discloses when the stopper defines a loop of the retainer, the movement will terminate when the hook arms of the buckle and the loop of the retainer are interlinked.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.

Claim 22, Reference [410] discloses further comprising applying tension to the buckle and retainer to prevent accidental release of the fastening svstem, wherein optionally the step of applying tension may comprise applying tension to a strap that engages the buckle.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.
Regarding Claim 24, Reference [410] discloses in which the retainer is fixed to a first part of the article, and the buckle is fixed to a second part of the article, whereby, when secured, the fastening system holds the two parts of the article together.
Regarding Claim 25, Reference [410] discloses wherein any one of the following applies:
a) the buckle is fixed directly to the second part of the article;
b) the buckle is fixed indirectly to the second part of the article, for example using a
webbing strap, the webbing strap enabling the relative position of the buckle to the second part of the article to be adjusted;
c) the retainer is secured to an outer face of the first part of the article:
d) the retainer is secured to the article by passing a lower part of the ridge through a slot in the first part of the article and fixing the lower part to an underside of the first part of the article;
e) the first part comprises a lid of the article and the second part comprises a main body of the article which is to be closed by the lid; and
f) the article comprises a rucksack, backpack, belt, or a similar article.
Regarding Claim 31, Reference [410] discloses an elongate ridge which projects orthogonally away from the said part of the article, the retainer further comprising a transition portion that connects the ridge to a stopper which is orthogonal to the ridge, the length of the stopper in the direction orthogonal to the ridge being greater than the width of the ridge.
Claims 1-10, 12, 13, 16, 19-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Horne (U.S. 3,011,650) [650].
Regarding Claim 1, Reference [650] discloses a buckle (14) having a body and a pair of hook arms (16) which extend from the body with the free ends of the hook arms facing each other across a gap, and a retainer  (36) that in use is secured to a part of the article, the retainer comprising an elongate ridge (folds and 60), the ridge having a first width that is less than the width of the gap between the hook arms, the retainer further comprising a transition portion that connects the ridge to a stopper (folded 36) which is orthogonal to the ridge, the width of the stopper in the direction orthogonal to the ridge being greater than the width of the gap between the hook arms, whereby in use the crest of the ridge may pass into the gap between the hook arms during an initial stage of fastening of the fastening system, the transition portion functioning as a guide during a subsequent stage of fastening to guide the buckle to a position where the hook arms and the body encompass the stopper so as to limit further movement of the buckle in a direction away from the ridge.
Regarding Claim 2, Reference [650] discloses wherein the stopper comprises a complete or a partial loop of material at one end of the retainer, which is curved around an axis that is orthogonal to the ridge, the loop defining a space that is accessible from both sides for the hook arms to project into when the fastening is in the closed position.
Regarding Claim 3, Reference [650] discloses wherein the retainer comprises a strap which is curved to form a loop defining the stopper.
Regarding Claim 4, Reference [650] discloses wherein the width of the strap forming the stopper is wider than the gap between the hook arms of the buckle at least over a length of the stopper furthest from the ridge.
Regarding Claim 5, Reference [650] discloses wherein the retainer further includes a length of strap that extends away from an uppermost surface of the complete or partial loop to form the transition portion.
Claim 6, Reference [650] discloses wherein one continuous length of strap forms the stopper, transition portion, and ridge.
Regarding Claim 7, Reference [650] discloses wherein the strap in the transition portion transitions from an unfolded state to a fully folded state along its length from the loop to the ridge using a valley fold, the underside of which guides the hook arms of the buckle onto and off the ridge as the buckle moves from and to the closed position.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 8, Reference [650] discloses wherein the valley transitions along the length of the transition portion from a maximum depth where it joins the ridge down to nil where the transition portion joins the loop.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 9, Reference [650] discloses wherein the underside of the valley formed by the fold provides the guiding function that helps direct the hook arms of the buckle into the loop formed by the stopper.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 10, Reference [650] discloses wherein the ridge portion of the retainer is formed from a portion of strap that extends away from the transition portion wherein the strap in the transition portion transitions from an unfolded state to a fully folded state along its length from the loop to the ridge using a valley fold, and wherein the portion of strap is a continuation of the strap that forms the ridge portion, the strap retaining the valley fold of the transition portion so that the strap forms two halves that overlap and are in contact along the length of the ridge with the fold at the bottom of the ridge.
The claim recitations are interpreted as intended use.  The Examiner notes that 36 can be folded/twisted.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 12, Reference [650] discloses wherein the ridge is stiffened to allow easy initial engagement with the hooks of the buckle.
Regarding Claim 13, Reference [650] discloses wherein the retainer comprises any one of a variety of flexible or semi-rigid or rigid materials, and wherein optionally the retainer comprises a length of woven polyester webbing, or the retainer comprises a rigid or semi-rigid component that has the required shape of the stopper, transition portion, and the ridge.
Regarding Claim 16, Reference [650] discloses wherein the buckle includes at least two bars which form at least two apertures through which webbing/straps/tape/sling can be run while the bars act as tension locks, wherein optionally the buckle comprises a large planar surface which forms a buckle release tab, enabling the tension acting on the webbing running through the apertures between bars to be reduced, or allowing the user to grasp the buckle between thumb and forefinger and disengage it from the retainer, or the hook arms are provided at one end of the main body of the buckle and the bars forming the slots at the other end of the main body.
Regarding Claim 19, Reference [650] discloses wherein the buckle is composed of plastic, metal, or a combination thereof, more preferably aluminium alloy or polyoxymethylene.
Claim 20, Reference [650] discloses comprising the following steps performed in the order listed to close the fastening system and in reverse order to release the fastening system: (a) aligning the hook arms of the buckle with the ridge of the retainer and moving the buckle into a position where the ridge is located in the gap between the hook arms; and (b) moving the buckle axially along the ridge towards the stopper across the transition portion allowing the transition portion to guide the hook arms until further movement is prevented by the hook arms engaging the stopper.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.
Regarding Claim 21, Reference [650] discloses when the stopper defines a loop of the retainer, the movement will terminate when the hook arms of the buckle and the loop of the retainer are interlinked.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.
Regarding Claim 22, Reference [650] discloses further comprising applying tension to the buckle and retainer to prevent accidental release of the fastening system, wherein optionally the step of applying tension may comprise applying tension to a strap that engages the buckle.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.
Regarding Claim 24, Reference [650] discloses in which the retainer is fixed to a first part of the article, and the buckle is fixed to a second part of the article, whereby, when secured, the fastening system holds the two parts of the article together.
Regarding Claim 25, Reference [650] discloses wherein any one of the following applies:
a) the buckle is fixed directly to the second part of the article;
b) the buckle is fixed indirectly to the second part of the article, for example using a
webbing strap, the webbing strap enabling the relative position of the buckle to the second part of the article to be adjusted;
c) the retainer is secured to an outer face of the first part of the article:
d) the retainer is secured to the article by passing a lower part of the ridge through a slot in the first part of the article and fixing the lower part to an underside of the first part of the article;
e) the first part comprises a lid of the article and the second part comprises a main body of the article which is to be closed by the lid; and
f) the article comprises a rucksack, backpack, belt, or a similar article.
Claims 1-10, 12, 13, 16, 19-22, 24, 25, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Howell (U.S. PG Pub. 2004/0200042 A1) [042].
Regarding Claim 1, Reference [042] discloses a buckle (10) having a body and a pair of hook arms (20) which extend from the body with the free ends of the hook arms facing each other across a gap, and a retainer  (16) that in use is secured to a part of the article, the retainer comprising an elongate ridge, the ridge having a first width that is less than the width of the gap between the hook arms, the retainer further comprising a transition portion that connects the ridge to a stopper (bend in 16) which is orthogonal to the ridge, the width of the stopper in the direction orthogonal to the ridge being greater than the width of the gap between the hook arms, whereby in use the crest of the ridge may pass into the gap between the hook arms during an initial stage of fastening of the fastening system, the transition portion functioning as a guide during a subsequent stage of fastening to guide the buckle to a position where the hook arms and the body encompass the stopper so as to limit further movement of the buckle in a direction away from the ridge.
Regarding Claim 2, Reference [042] discloses wherein the stopper comprises a complete or a partial loop of material at one end of the retainer, which is curved around an axis that is orthogonal to the ridge, the loop defining a space that is accessible from both sides for the hook arms to project into when the fastening is in the closed position.
Regarding Claim 3, Reference [042] discloses wherein the retainer comprises a strap which is curved to form a loop defining the stopper.
Regarding Claim 4, Reference [042] discloses wherein the width of the strap forming the stopper is wider than the gap between the hook arms of the buckle at least over a length of the stopper furthest from the ridge.
Regarding Claim 5, Reference [042] discloses wherein the retainer further includes a length of strap that extends away from an uppermost surface of the complete or partial loop to form the transition portion.
Regarding Claim 6, Reference [042] discloses wherein one continuous length of strap forms the stopper, transition portion, and ridge.
Regarding Claim 7, Reference [042] discloses wherein the strap in the transition portion transitions from an unfolded state to a fully folded state along its length from the loop to the ridge using a valley fold, the underside of which guides the hook arms of the buckle onto and off the ridge as the buckle moves from and to the closed position.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 8, Reference [042] discloses wherein the valley transitions along the length of the transition portion from a maximum depth where it joins the ridge down to nil where the transition portion joins the loop.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
Regarding Claim 9, Reference [042] discloses wherein the underside of the valley formed by the fold provides the guiding function that helps direct the hook arms of the buckle into the loop formed by the stopper.
The claim recitations are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 10, Reference [042] discloses wherein the ridge portion of the retainer is formed from a portion of strap that extends away from the transition portion. wherein the strap in the transition portion transitions from an unfolded state to a fully folded state along its length from the loop to the ridge using a valley fold, and wherein the portion of strap is a continuation of the strap that forms the ridge portion, the strap retaining the valley fold of the transition portion so that the strap forms two halves that overlap and are in contact along the length of the ridge with the fold at the bottom of the ridge.
The claim recitations are interpreted as intended use.  The Examiner notes that 16 can be folded/twisted.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 12, Reference [042] discloses wherein the ridge is stiffened to allow easy initial engagement with the hooks of the buckle.
Regarding Claim 13, Reference [042] discloses wherein the retainer comprises any one of a variety of flexible or semi-rigid or rigid materials, and wherein optionally the retainer comprises a length of woven polyester webbing, or the retainer comprises a rigid or semi-rigid component that has the required shape of the stopper, transition portion, and the ridge.
Regarding Claim 16, Reference [042] discloses wherein the buckle includes at least two bars which form at least two apertures through which webbing/straps/tape/sling can be run while the bars act as tension locks, wherein optionally the buckle comprises a large planar surface which forms a buckle release tab, enabling the tension acting on the webbing running through the apertures between bars to be reduced, or allowing the user to grasp the buckle between thumb and forefinger and disengage it from the retainer, or the hook arms are provided at one end of the main body of the buckle and the bars forming the slots at the other end of the main body.
Regarding Claim 19, Reference [042] discloses wherein the buckle is composed of plastic, metal, or a combination thereof, more preferably aluminum alloy or polyoxymethylene.
Regarding Claim 20, Reference [042] discloses comprising the following steps performed in the order listed to close the fastening system and in reverse order to release the fastening system: (a) aligning the hook arms of the buckle with the ridge of the retainer and moving the buckle into a position where the ridge is located in the gap between the hook arms; and (b) moving the buckle axially along the ridge towards the stopper across the transition portion allowing the transition portion to guide the hook arms until further movement is prevented by the hook arms engaging the stopper.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.
Regarding Claim 21, Reference [042] discloses when the stopper defines a loop of the retainer, the movement will terminate when the hook arms of the buckle and the loop of the retainer are interlinked.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.

Regarding Claim 22, Reference [042] discloses further comprising applying tension to the buckle and retainer to prevent accidental release of the fastening svstem, wherein optionally the step of applying tension may comprise applying tension to a strap that engages the buckle.
The Examiner notes that the steps are inherent as disclosed with operation of the prior art.
Regarding Claim 24, Reference [042] discloses in which the retainer is fixed to a first part of the article, and the buckle is fixed to a second part of the article, whereby, when secured, the fastening system holds the two parts of the article together.
Regarding Claim 25, Reference [042] discloses wherein any one of the following applies:
a) the buckle is fixed directly to the second part of the article;
b) the buckle is fixed indirectly to the second part of the article, for example using a
webbing strap, the webbing strap enabling the relative position of the buckle to the second part of the article to be adjusted;
c) the retainer is secured to an outer face of the first part of the article:
d) the retainer is secured to the article by passing a lower part of the ridge through a slot in the first part of the article and fixing the lower part to an underside of the first part of the article;
e) the first part comprises a lid of the article and the second part comprises a main body of the article which is to be closed by the lid; and
f) the article comprises a rucksack, backpack, belt, or a similar article.
Regarding Claim 31, Reference [042] discloses a retainer (16) that forms part of a fastening system and which, in use, is secured to a part of an article, the retainer comprising an elongate ridge which projects orthogonally away from the said part of the article, the retainer further comprising a transition portion that connects the ridge to a stopper which is orthogonal to the ridge, the length of the stopper in the direction orthogonal to the ridge being greater than the width of the ridge.
Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kline et al. (U.S. 8,375,533 B2) [533].
Regarding Claim 31, Reference [533] discloses a retainer that forms part of a fastening system and which, in use, is secured to a part of an article, the retainer comprising an elongate ridge (104) which projects orthogonally away from the said part of the article, the retainer further comprising a transition portion that connects the ridge to a stopper (116 folded) which is orthogonal to the ridge, the length of the stopper in the direction orthogonal to the ridge being greater than the width of the ridge.
Conclusion
	The Examiner notes that the buckle structure is known as evident in U.S. PG Pub. 2006/0026804 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 





/JASON W SAN/Primary Examiner, Art Unit 3677